Citation Nr: 0600640	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease 
and hypertension as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served on active duty with the Air Force from 
August 1949 until January 1951 and from April 1954 until 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for ischemic heart disease and hypertension as 
secondary to the service-connected disability of type II 
diabetes mellitus.  The Board remanded the case to the RO in 
April 2004 for further development.  The RO has now returned 
the case to the Board for further appellate review.


REMAND

The Board remanded the case in April 2004 in order to obtain 
an opinion as to whether it is at least as likely as not that 
the veteran's service connected diabetes mellitus either 
caused the veteran's heart disease, or if not the direct 
cause, aggravated the heart disease (emphasis added).  The VA 
examiners have opined that the heart disease was caused by 
diabetes mellitus, but they have not provided a sufficient 
factual predicate as to whether diabetes mellitus preceded 
the onset of heart disease.  The RO continued to deny service 
connection on the basis that the medical opinion was not 
acceptable since the record showed that heart disease 
preexisted diabetes and that therefore diabetes could not 
have caused the heart disease.  Unfortunately, neither the 
examiners nor the RO has addressed the aggravation question 
as ordered by the Board in the April 2004 remand.  The 
examination report, therefore, must be returned as inadequate 
for rating purposes and failing to comply with the Board's 
previous remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998) (stating that a claimant is entitled to full 
compliance with directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Contact the veteran and request him to 
identify the physician(s) who reportedly 
diagnosed and treated him for diabetes mellitus 
in the 1980's.  Make reasonable efforts to obtain 
all records identified by the veteran.

2.  Obtain complete clinic records from the 
Nashville, Tennessee VA Medical Center since 
August 2002.

3.  Arrangements should be made to have the 
veteran undergo a special cardiovascular 
examination in order to ascertain the nature of 
his cardiovascular disease.  The claims folder 
must be made available to the examiner for 
review, following which the examiner should 
render an opinion with respect to the following 
questions:
a) Delineate from review of the medical 
records the time period within which it is 
factually ascertainable that diabetes 
mellitus first manifested;
b) Is it at least as likely as not (50 
percent probability or more) that the 
veteran's service connected diabetes 
mellitus caused the veteran's heart disease; 
or alternatively, 
c) Is it at least as likely as not (50 
percent probability or more) that the 
veteran's service connected diabetes 
mellitus aggravated the veteran's heart 
disease.

The examiner should provide the rationale for all 
opinions expressed.

4.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be 
allowed an appropriate period of time for 
response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


